Citation Nr: 0718022	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for bursitis.

3.  Entitlement to service connection for leg cramps.

4.  Entitlement to service connection for verrucae.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
recurrent lumbosacral strain.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
scratched eyeballs.

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
swollen, dry, itchy throat due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
hypertension, with history of abnormal EKG and ECG and other 
claimed heart pathology, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran indicated in his January 2004 substantive appeal 
(on VA Form 9) that he wanted a hearing in Washington, DC, 
before a Veterans Law Judge of the Board.  The Board sent him 
a letter in October 2005 informing him that his hearing was 
schedule for November 18, 2005.  But in an October 2005 
letter, he withdrew his request for a Central Office hearing.  
See 38 C.F.R. § 20.702(e) (2006).

A December 2004 rating decision determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for left ear 
hearing loss.  A RO letter that same month informed the 
veteran of that decision and of his appeal rights.  There is 
no indication he did not receive that letter or any evidence 
the U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any indication the veteran submitted a 
timely Notice of Disagreement (NOD) to initiate an appeal of 
that decision.  So there is no claim currently on appeal 
concerning his left ear hearing loss.  See 38 C.F.R. 
§§ 20.200, 20.201.

A more recent June 2005 rating decision also determined that 
new and material evidence had not been submitted to reopen 
previously denied claims for service connection for 
schizophrenia (also variously claimed as other 
acquired mental disorders), including as due to an 
undiagnosed illness, and for gastroesophageal reflux disease 
(GERD).  A RO letter that same month informed the veteran of 
the decision and of his appeal rights.  There is no 
indication he did not receive that letter or that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any indication he submitted a timely NOD 
to initiate an appeal to the Board.  So that claim also is 
not at issue.  See again 38 C.F.R. §§ 20.200, 20.201.

The Board will decide the veteran's appeal for a compensable 
rating for his right ear hearing loss.  Regrettably, though, 
all of his other claims require additional development before 
being decided on appeal.  This includes, in particular, 
obtaining relevant records from the Social Security 
Administration (SSA).  So those claims and are being remanded 
to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for a higher rating for his right ear 
hearing loss, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and fulfilled the duty to assist him in developing that 
evidence.

2.  The veteran has level I hearing acuity in his right ear 
and, since service connection has not been established for 
hearing loss in his left ear, it is presumed within normal 
limits (meaning level I also).


CONCLUSION OF LAW

The requirements are not met for a compensable rating for 
right ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383(a), 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 redefined VA's duties to notify and assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In an even more recent precedent decision, however, Dunlop v. 
Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited 
the holding in Dingess to situations where service connection 
was granted and the disability rating and effective date 
assigned prior to the enactment of the VCAA.  When this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including as it relates to the downstream 
disability rating and effective date elements.  Moreover, 
in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
claimant.  Id., slip opn at 13.

Here, a January 2003 RO letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or to submit any further 
evidence that was relevant to his claim.  The letter did not 
inform him how disability ratings and effective dates are 
assigned and the type evidence impacting those 
determinations, but that was because the RO sent that letter 
before the Dingess and Dunlap decisions were issued, so could 
not reasonably have been expected to address the holdings in 
those decisions.  The RO also certified his appeal to the 
Board prior to those decisions, so he has not received notice 
of those elements of his claim.  But this is nonprejudicial 
inasmuch as the SOC and SSOCs discussed the application of 
the governing laws and regulations to his claim for a higher 
disability rating, and since the downstream effective date 
element of his claim is moot because a higher disability 
rating is being denied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and the VA outpatient treatment records 
from the facilities he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.

Also keep in mind the veteran was afforded a VA audiological 
examination prior to denying his claim for a higher 
disability rating.  And the rating criteria for hearing loss 
are applied in a purely mechanical (i.e., nondiscretionary) 
manner based on the examination findings, see Lendenman v. 
Principi, 3 Vet. App. 345 (1992), so the veteran has not in 
any sense been deprived of a meaningful opportunity to 
effectively participate in the adjudication of his claim.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary matter merits mentioning.  The Board 
has reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Governing Statutes, Regulations and Caselaw

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, a June 1994 rating decision granted service 
connection for right ear hearing loss with a 0 percent 
(noncompensable) rating.  The veteran believes he is now 
entitled to a compensable rating, but the preponderance of 
the evidence is unfavorable, so the Board is constrained to 
deny his claim.



Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hertz (Hz)).  To evaluate 
the degree of disability from service-connected defective 
hearing, the schedule establishes 11 auditory hearing acuity 
levels designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI and VII, DC 6100.  If only one ear is service 
connected, the nonservice-connected ear is assigned a 
designation of hearing impairment Roman numeral I for 
application of Table VII.  38 C.F.R. § 4.85(f).  And as 
already alluded to, disability ratings for hearing loss 
are derived from a purely mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman, 3 Vet. App. at 349.

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately.  Id.

The veteran had his hearing tested in June 2003, and the 
results of that evaluation indicate he had the following 
threshold levels for his right ear, at the frequencies 
indicated:  1000 Hz, 5 dB; 2000 Hz, 5 dB; 3000 Hz, 15 dB; and 
4000 Hz, 45 dB.  The average was 18 dB.  Speech recognition 
in this ear was 96 percent.  For his left ear, the results 
were:  1000 Hz, 5 dB; 2000 Hz, 0 dB; 3000 Hz, 10 dB; and 
4000 Hz, 20 dB - for an average of 9 dB.  Speech recognition 
was 100 percent.  The examiner diagnosed mild sensorineural 
hearing loss in the right ear and indicated the hearing in 
the veteran's left ear was within normal limits.
The above findings show the veteran's right ear does not 
manifest an exceptional pattern of hearing impairment.  
38 C.F.R. § 4.86(a) and (b).  A puretone average of 18 dB 
with speech recognition of 96 percent means he has level I 
hearing acuity in his service-connected right ear.  See 
38 C.F.R. § 4.85, Table VI.  And as mentioned, it is presumed 
he also has level I hearing acuity in his left ear since it 
is not service connected.  38 C.F.R. § 4.85(f).

Table VII reflects that Level I hearing for both ears is 
rated noncompensable.  38 C.F.R. § 4.85, DC 6100.  So this 
rating must remain in effect.  38 C.F.R. § 4.7.  Moreover, 
since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

There also is nothing in the record to distinguish this case 
from the cases of numerous other veteran's that are subject 
to the schedular rating criteria for the same disability.  
Thus, the Board finds that the currently assigned 
noncompensable schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected right ear hearing impairment.  See 38 
C.F.R. § 4.1.  There is no evidence of frequent periods of 
hospitalization or marked interference with his employment - 
meaning above and beyond that contemplated by his current 
schedular rating, which would take his case outside the norm 
and warrant referring it to the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a compensable rating for right ear hearing loss 
is denied.




REMAND

In a May 2000 letter, the veteran informed his senator he had 
applied for benefits administered by the Social Security 
Administration (SSA).  In a January 2005 letter, the veteran 
informed the RO that he is now receiving SSA disability 
benefits, for some and perhaps all of the remaining 
conditions at issue, but there is no indication the RO has 
requested the medical and other records this agency used in 
deciding to grant these benefits.  Once VA is put on notice 
the veteran is receiving these benefits, VA has a duty to 
assist him by obtaining these records since they are also 
relevant to his claim with VA.  Woods v. Gober, 14 Vet. App. 
214, 221-22 (2000) citing Baker v. West, 11 Vet. App. 163, 
169 ((1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board already discussed the duty to notify and assist 
provisions of the VCAA when denying the claim for a higher 
disability rating for the right ear hearing loss.  But except 
for the claim concerning the veteran's throat, he has not 
received the requisite VCAA notice for any of his remaining 
claims.  And even his January 2003 letter was not content-
compliant for the previously denied claims he is trying to 
reopen on the basis of new and material evidence.  38 C.F.R. 
§ 3.156.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a veteran of the evidence and information 
that is necessary to reopen the claim, and must notify him of 
the evidence and information that is necessary to establish 
his entitlement to service connection.  The Court went on to 
explain that VA's obligation to provide him with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The January 2003 letter did no more than inform the veteran 
of the legal definition of new and material evidence as 
reflected in 38 C.F.R. § 3.156.  It did not address the 
evidentiary deficiency that led to the prior denials his 
claims.  And neither did it fully address the underlying 
requirements for service connection due to an undiagnosed 
illness.  So he is entitled to additional notice.

Accordingly, the remaining claims are REMANDED for the 
following development and consideration:

1.  Ensure the veteran is provided 
content-complaint VCAA notice concerning 
his remaining claims.  This notice must 
comply with the holdings in 
Dingess/Hartman and Kent insofar as 
addressing all elements of the claims 
(including the downstream elements) and, 
for those that require reopening on the 
basis of new and material evidence, 
address the requirements for service 
connection and the underlying bases of the 
prior denials, i.e., the deficiency in the 
evidence.

2.  Also obtain from the SSA the medical 
and other records considered by that agency 
in granting the veteran's claim for 
disability benefits.

3.  Then readjudicate the veteran's 
remaining claims in light of any additional 
evidence obtained.  If his claims are not 
granted to his satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.



In remanding these claims, the Board intimates no opinion as 
to their ultimate disposition.  The veteran need take no 
action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


